ITEMID: 001-90786
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ŞERİFE YİĞİT v. TURKEY
IMPORTANCE: 2
CONCLUSION: No violation of Art. 8
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Vladimiro Zagrebelsky
TEXT: 5. The applicant was born in 1954 and lives in Gaziantep.
6. The applicant was the partner of Ömer Koç (Ö.K.), with whom she entered into a religious marriage (imam nikah) in 1976 and had six children. Ö.K. died on 10 September 2002.
7. On 11 September 2003 the applicant brought an action before the İslahiye District Court, in her own name and that of her daughter Emine, seeking to have her marriage to Ö.K. recognised and to have Emine entered in the civil register as the deceased’s daughter.
8. In a judgment of 26 September 2003 the İslahiye District Court dismissed the applicant’s action regarding the marriage but granted the request for Emine to be entered in the register as Ö.K.’s daughter. No appeal was lodged and the judgment became final.
9. On an unspecified date the applicant requested the Hatay retirement pension fund (Bağ Kur) to grant her and her daughter Emine the benefit of her deceased partner’s retirement pension and health insurance rights. On an unspecified date the fund refused the request. On 20 February 2003 the applicant applied to the İslahiye Labour Court to have that decision set aside. On 20 May 2003 the latter decided that it had no jurisdiction ratione loci and that the case should be heard by the Hatay Labour Court.
10. In a judgment of 21 January 2004 the Hatay Labour Court rejected the applicant’s application in part. Basing its decision on the judgment of the İslahiye District Court, it found that the applicant’s marriage to Ö.K. had not been validated. Accordingly, since the marriage had not been legally recognised, the applicant could not be subrogated to the deceased’s rights. However, the court set aside the fund’s decision in so far as it related to Emine, granting her the benefit of her deceased father’s pension and health insurance rights.
11. On 10 February 2004 the applicant appealed on points of law to the Court of Cassation. She pointed out that the extract from the civil register stated that she was the wife of Ö.K., who was registered in the village of Kerküt. The applicant explained that in 1976 she had married Ö.K. in accordance with custom and practice. The couple had had six children, born in 1977, 1980, 1981, 1982, 1985 and 1990. The first five children had been entered in the civil register in 1985 under their father’s name, while the last child, Emine, born in 1990, had been entered under her mother’s name in 2002. The applicant said that on 10 September 2002, while preparations had been under way for an official marriage ceremony, her partner had died following an illness. She asserted that, unlike the couple’s six children, she did not benefit from her late partner’s pension or health insurance rights.
12. In a judgment of 3 June 2004, served on the applicant on 28 June 2004, the Court of Cassation upheld the impugned judgment.
13. Article 143 of the Civil Code provides:
“At the close of the marriage ceremony the official shall issue the couple with a family record book.
The religious ceremony may not be performed unless the family record book is produced.
The validity of the marriage is not linked to the celebration of the religious ceremony.”
14. The sixth paragraph of Article 230 of the new Criminal Code provides:
“Any person who celebrates a religious marriage without having seen the document certifying that a marriage ceremony has been performed in accordance with the law shall be liable to a term of imprisonment of two to six months.”
NON_VIOLATED_ARTICLES: 8
